Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application of Yosuke Ohashi for Authentication System filed 2/11/21 has been examined. Claims 1-20 are pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       Regarding claims 1-2, the claim recites the limitation of a plurality of communication devices and another communication device that is different from the plurality of communication devices. The claim further recites the limitation of  each of the plurality of communication devices includes a wireless communication section configured to perform wireless communication with the other communication device. The examiner is unable to determine if the phrase “the other communication device” refers to the plurality of communication devices or “the another communication device” that is different from the plurality of communication devices.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ledvina et al. US Patent Application Publication 20180234797

         Regarding claim 1, Ledvina et al. teaches an authentication system comprising: a plurality of communication devices (antennas and receivers on the vehicle, paragraph 023); and  a control device (130) configured to execute a process on a basis of information obtained through wireless communication between the respective communication devices and another communication device (mobile device) that is different from the plurality of communication devices (the controller controls vehicle functions based on the distance measurement from the receiver, paragraph 029), wherein each of the plurality of communication devices includes a wireless  communication section configured to perform wireless communication with the other communication device, and the control device determines that the other communication device is successfully authenticated in a case where any one of a plurality of pieces of information regarding distances between the respective communication devices and  the other communication device satisfies a designated condition on a basis of the pieces of information regarding the distances obtained through the wireless communication between the respective communication devices and the other communication device (the mobile device is authenticated to operate vehicle function such as unlocking door, start the vehicle, paragraph 032-034). 
           Regarding claim 2, Ledvina et al. teaches an authentication system comprising: a plurality of communication devices (antennas and receivers on the vehicle, paragraph 023); and a control device (130) configured to execute a process on a basis of information obtained through wireless communication between the respective communication devices and another communication device that is different from the plurality of communication devices (the controller controls vehicle functions based on the distance measurement from the receiver, paragraph 029), wherein each of the plurality of communication devices includes a wireless communication section configured to perform wireless communication with the other communication device, and the control device determines that authentication of the other communication  device is failed in a case where all pieces of information regarding distances between the respective communication devices and the other communication device do not satisfy a designated condition on a basis of the pieces of information regarding the distances obtained through the wireless communication between the respective communication devices and the other communication device (the mobile device is authenticated to operate vehicle function such as unlocking door, start the vehicle, paragraph 032-034). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683